ITEMID: 001-88897
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF TARIMCI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: 4. The applicant was born in 1941 and lives in Antalya.
5. The applicant owns a flat in Antalya. Based on a construction permit issued by the Antalya Municipality on 14 February 1991, construction works were commenced on neighbouring land to build an apartment block. The limitations concerning the height of the building were not respected and, as a result, the sea view from the applicant’s flat, which is situated on the sixth floor, was blocked by the new building.
6. On an unspecified date, the applicant initiated administrative proceedings against the Antalya Municipality for the annulment of the construction permit. He maintained that the permit was in breach of city planning regulations. On 27 June 1995 the Antalya Administrative Court found in the applicant’s favour and annulled the construction permit. On 13 March 1996 the Supreme Administrative Court upheld the decision of the Antalya Administrative Court.
7. The applicant asked the Antalya Municipality to enforce the decision of the Antalya Administrative Court, but his request was rejected.
8. On 18 October 1998 the applicant initiated compensation proceedings before the Antalya Administrative Court on account of the Municipality’s failure to implement the court order of 13 March 1996. He requested both pecuniary and non-pecuniary compensation, stating that the non-enforcement of the final court decision which had annulled the construction permit had diminished his flat’s value.
9. On 19 November 1998 the Antalya Administrative Court partially upheld the applicant’s claim, awarding him pecuniary compensation, but refusing non-pecuniary damages.
10. On 26 April 2000 the Supreme Administrative Court upheld the Antalya Administrative Court’s decision in respect of pecuniary damage. However, finding that the applicant was also entitled to non-pecuniary compensation, it quashed the judgment in this respect. Subsequent to this decision, the Municipality paid the pecuniary compensation to the applicant.
11. On 1 November 2000 the Antalya Administrative Court awarded 250,000,000 Turkish liras (TRL) to the applicant in respect of non-pecuniary damage.
12. On 16 April 2002, considering the amount of non-pecuniary compensation insufficient, the Supreme Administrative Court quashed the judgment of the Antalya Administrative Court once again.
13. On 19 December 2002 the Antalya Administrative Court insisted on maintaining its judgment. The applicant appealed.
14. On 16 June 2005 the Supreme Administrative Court quashed the judgment of the Antalya Administrative Court of 19 December 2002.
15. On 29 December 2005 the Antalya Administrative Court adhered to the decision of the Supreme Administrative Court and awarded the applicant TRL 1,000,000,000 in respect of non-pecuniary compensation with statutory interest running from 18 October 1996.
16. On 27 June 2006 the Supreme Administrative Court rejected the appeal of the Municipality. The Municipality paid the due amount to the applicant.
VIOLATED_ARTICLES: 6
